Name: 2008/610/EC: Commission Decision of 24 July 2008 amending Decision 2008/155/EC as regards certain embryo collection and production teams in Canada and the United States (notified under document number C(2008) 3748) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural policy;  America;  health;  natural and applied sciences;  means of agricultural production;  agricultural activity
 Date Published: 2008-07-25

 25.7.2008 EN Official Journal of the European Union L 197/57 COMMISSION DECISION of 24 July 2008 amending Decision 2008/155/EC as regards certain embryo collection and production teams in Canada and the United States (notified under document number C(2008) 3748) (Text with EEA relevance) (2008/610/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (1), and in particular Article 8(1) thereof, Whereas: (1) Commission Decision 2008/155/EC of 14 February 2008 establishing a list of embryo collection and production teams in third countries approved for imports of bovine embryos into the Community (2) provides that Member States are to import embryos from third countries only if they have been collected, processed and stored by embryo collection and production teams listed in the Annex to that Decision. (2) Canada and the United States have requested that amendments be made to the entries for those countries on that list as regards certain embryo collection teams. (3) Canada and the United States have provided guarantees regarding compliance with the appropriate rules set out in Directive 89/556/EEC and the embryo collection teams concerned have been officially approved for exports to the Community by the veterinary services of those countries. (4) Decision 2008/155/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2008/155/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 July 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 302, 19.10.1989, p. 1. Directive as last amended by Commission Decision 2006/60/EC (OJ L 31, 3.2.2006, p. 24). (2) OJ L 50, 23.2.2008, p. 51. Decision as amended by Decision 2008/449/EC (OJ L 157, 17.6.2008, p. 108). ANNEX The Annex to Decision 2008/155/EC is amended as follows: 1. the row for Canada embryo collection team No E 71 is replaced by the following: CA E 71 E 953 E 1364 E 1368 Gencor RR 5 Guelph, Ontario N1H 6J2 Dr Ken Christie Dr Everett Hall 2. the row for Canada embryo collection team No E 817 is replaced by the following: CA E 817 HÃ ´pital VÃ ©tÃ ©rinaire Ormstown 1430 route 201 Ormstown, QuÃ ©bec J0S 1K0 Dr Mario Lefort 3. the following row for Canada is inserted: CA E 1783 Bureau VÃ ©tÃ ©rinaire Ste-Martine 168 Boulevard St-Joseph Ste-Martine, QuÃ ©bec J0S 1V0 Dr Marc Perras 4. the row for the United States embryo collection team No 93MD062 E 1139 is replaced by the following: US 93MD062 E 1139 Mid Maryland Dairy Veterinarian 112 Western Maryland PKWY Hagerstown, MD 21742 Dr John Heizer Dr Matthew E. Iager 5. the row for the United States embryo collection team No 93MD063 E 1139 is replaced by the following: US 93MD063 E 1139 Mid Maryland Dairy Associates 112 Western Maryland PKWY Hagerstown, MD 21742 Dr Tom Mercuro 6. the following rows for the United States are inserted: US Trans Ova Genetics 9033 Walker RD Belgrade, MT 59714 Dr Chris Kolste US Greencastle Veterinary Hospital 862 Buchanan Trail East Greencastle, PA 17225 Dr Daren Statler US Tufts-New England Veterinary Ambulatory Clinic 149 New Sweden RD Woodstock, CT 06281 Dr Kevin Lindell